— In a proceeding to invalidate petitions designating certain persons as candidates in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Suffolk County Republican County Committee in Election Districts in the 9th and 10th Assembly Districts, Town of Huntington, the appeal is from so much of a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18,1983, as denied the application with respect to stated election districts. Judgment affirmed insofar as appealed from, without costs or disbursements. No opinion. Mangano, J. P., Thompson, Niehoff and Boyers, JJ., concur.